Exhibit 99.1 Zynga Q2 2017 Earnings Highlights MOBILE MOMENTUM Mobile Revenue $180M Q2’17 +30% Y/Y Mobile Bookings $182M Q2’17 +33% Y/Y $137M $138M Q2'16 $162M $146M Q3'16 $167M $155M Q4'16 $176M $162M Q1'17 $182M $180M Q2'17 LIVE SERVICES – CSR2SPOTLIGHT +1.1M 5-Star Player Ratings App Store & Google Play MOBILE REVENUE +14% Q/Q MOBILE BOOKINGS +18% Q/Q MOBILE AUDIENCE+9% Q/Q “We had a great Q2, posting our best topline performance in 4 years. Our forever franchises continue to flourish & today, we have the strongest mobile portfolio in company history. Our operating cash flow is the best we’ve generated in 5 years & this past quarter we reached GAAP profitability.” Frank Gibeau, Zynga CEO MOBILE AUDIENCE 19M Mobile DAUs +28%Y/Y 90% of Total DAUs ZYNGA – Q2 2 August 2, 2017 Dear Shareholders, We look forward to discussing our Q2 results during today’s earnings call at 2:30 p.m. PT. Below, you’ll find our quarterly earnings letter which details our performance over the last quarter and progress in our turnaround, as well as outlook for Q3 and key areas of focus for the second half of 2017 and beyond. Please note that we manage our business based on several topline measures, including revenue, which is comprised of deferred revenue and bookings. Revenue and deferred revenue are both directly affected by bookings results, and our management team utilizes bookings as a primary topline measure to help inform their decisions. HIGHLIGHTS We’re pleased with our performance in the first half of the year. As we progress through our turnaround, our strategy to innovate and grow our existing live services and sharpen our operating model continues to deliver encouraging results. Highlights from the quarter include: • We achieved record mobile revenue and bookings, with revenue up 30% year-over-year and bookings up 33% year-over-year. Mobile now represents 86% and 87% of our total revenue and total bookings, respectively. • Mobile online game – or user pay – revenue was up 39% year-over-year, and mobile user pay bookings were up 45% year-over-year. Both mobile user pay revenue and bookings were the best in Zynga’s history. • Mobile audience reached 19 million average daily active users (DAUs), up 28% year-over-year and the strongest year-over-year growth we’ve seen since Q4 2014. • GAAP operating expenses for the quarter were 67% of revenue – down from 73% of revenue in Q2 2016 – and non-GAAP operating expenses were 58% of bookings – down from 68% of bookings a year ago. • We delivered our first quarter of GAAP pre-tax profit since Q4 2012, due in part to progress in improving our operating leverage and our lowest quarter of stock-based compensation expense in more than three years. • We generated operating cash flow of $37.8 million, which was our best quarterly performance in five years. • CSR2 delivered strong results in the quarter, reflecting our commitment to invest in our forever franchises. In Q2, the game celebrated its 1-year anniversary and drove sequential growth of 14% in mobile revenue and 18% in mobile bookings. • Today we’re announcing that we’ve entered a 9-year lease term with Airbnb as an anchor tenant in our San Francisco headquarters which takes effect in Q1 2018. EXECUTIVE SUMMARY (in millions) Q2'17
